 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Terry Rawstern

 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                                Case No. 2:14-cr-315-JCM-VCF-2

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
12          v.
                                                                   (Seventh Request)
13   TERRY RAWSTERN,

14                  Defendant.

15
16          IT    IS    HEREBY        STIPULATED        AND      AGREED,        by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Nicholas D. Dickinson , Assistant
18   United States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Terry Rawstern, that the Sentencing Hearing currently scheduled on
21   April 8, 2019 at 10:30 a.m., be vacated and continued to a date and time convenient to the Court,
22   but no earlier than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Undersigned counsel is currently preparing for trial in United States v. Hylton,
25   Case No. 2:17-cr-086-HDM-NJK, which is scheduled to begin on April 2, 2019. The parties
26
 1   anticipate the trial will take five (5) days to complete. As a result, undersigned counsel request
 2   a continuance to allow her to travel to South Dakota for the sentencing hearing.
 3          2.      The defendant is not in custody and does not oppose a continuance.
 4          3.      The parties agree to the continuance.
 5          This is the seventh request for a continuance of the sentencing hearing.
 6          DATED this 25th day of March, 2019.
 7
 8    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
 9
10        /s/ Nisha Brooks-Whittington                     /s/ Nicholas D. Dickinson
      By_____________________________                  By_____________________________
11    NISHA BROOKS-WHITTINGTON                         NICHOLAS D. DICKINSON
      Assistant Federal Public Defender                Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                  Case No. 2:14-cr-315-JCM-VCF-2
 4
                      Plaintiff,                                            ORDER
 5
            v.
 6
     TERRY RAWSTERN,
 7
                      Defendant.
 8
 9
10          IT   IS     ORDERED       that   the   sentencing    hearing   currently   scheduled   for

11   Monday, April 8, 2019 at 10:30 a.m., be vacated and continued to May 21, 2019, at the hour

12   of 10:00 a.m.

13          DATED this
                  March_______ day of March, 2019.
                          26, 2019.

14
15
                                                    UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      3
